Case 2:85-cv-04544-DMG-AGR Document 506-1 Filed 10/26/18 Page 1 of 5 Page ID
                                #:25262
Case 2:85-cv-04544-DMG-AGR Document 506-1 Filed 10/26/18 Page 2 of 5 Page ID
                                #:25263
Case 2:85-cv-04544-DMG-AGR Document 506-1 Filed 10/26/18 Page 3 of 5 Page ID
                                #:25264
Case 2:85-cv-04544-DMG-AGR Document 506-1 Filed 10/26/18 Page 4 of 5 Page ID
                                #:25265
Case 2:85-cv-04544-DMG-AGR Document 506-1 Filed 10/26/18 Page 5 of 5 Page ID
                                #:25266
